 
Exhibit 10.23


SALARY CONTINUATION AND NON-COMPETITION AGREEMENT


THIS SALARY CONTINUATION AND NON-COMPETITION AGREEMENT (the “Agreement”) dated
and effective as of October 1, 2010, is made and entered into by and between IEC
ELECTRONICS CORP (“IEC”) and DONALD S. DOODY (“Executive”).


WITNESSETH:


WHEREAS, Executive has been an employee and officer of IEC since November 2004
and currently serves as Senior Vice President of Operations; and


WHEREAS, the Board of Directors (“Board”) of IEC has elected Executive as
Executive Vice President of Operations, effective on October 1, 2010; and


WHEREAS, in recognition of such promotion, the Board has awarded Executive 7,500
shares of restricted stock effective on October 1, 2010; and


WHEREAS, as Executive Vice President of Operations, Executive will report to the
Chief Executive Officer (“CEO”) for certain matters and to the President for
other matters, and shall perform such duties and exercise such powers as may be
delegated from time to time by the CEO or the President, including, but not
limited to, the responsibility for the operating performance of each of IEC’s
business units, current or future; and


WHEREAS, the Board has determined that it is in the best interests of IEC and
its shareholders to provide Executive with certain salary continuation payments
upon the circumstances described below in order to provide Executive with
enhanced financial security to assure the continued loyalty, cooperation and
services of Executive; and


WHEREAS, the Board has conditioned Executive’s new title and responsibilities,
his award of restricted shares and the payment of salary continuation to him
under certain circumstances, on Executive’s execution of this Agreement and
Executive’s compliance with the covenants set forth in Section 3 of this
Agreement; and


WHEREAS, Executive acknowledges the receipt of such good and valuable
consideration for his compliance with the covenants set forth in Section 3 of
this Agreement.


NOW, THERFORE, in consideration of the mutual promises, benefits and covenants
herein contained, the parties agree as follows:


1.           Employment at Will


IEC and Executive acknowledge and agree that Executive’s continued employment is
“at will” and that their employment relationship may be terminated by either
party at any time, for any reason, with or without cause.


 

--------------------------------------------------------------------------------

 

Nothing contained in this Agreement shall: (a) confer on Executive any right to
continue in the employ of IEC; (b) constitute any contract or agreement of
employment; or (c) interfere in any way with the at-will nature of Executive’s
employment with IEC.


2.           Salary Continuation


2.1           If Executive’s employment is terminated (i) by IEC without “Cause”
(as defined below); or (ii) following a Change in Control (as defined below) and
without Cause or for Good Reason (as defined below), IEC agrees to provide
Executive with salary continuation for a period of twelve (12) months at the
rate in effect immediately prior to the date of termination.  All withholding
taxes and other deductions that IEC is required by law to make from wage
payments to employees will be made from such salary continuation payments.  If
Executive’s employment terminates as a result of death or Disability, such
termination shall not be considered a termination without “Cause” that will
enable Executive to receive any salary continuation payment.


2.2           Notwithstanding Section 2.1, Executive shall not be entitled to
receive salary continuation payments (a) if he voluntarily terminates his
employment with IEC except for Good Reason following a Change in Control; (b) if
his employment terminates by reason of his death or Disability; or (c) if he is
terminated by IEC for Cause.


2.3           Executive acknowledges and understands that IEC’s obligation to
make the salary continuation payments in Section 2.1 is conditioned upon each of
the following:  (i) Executive’s continued compliance with his obligations under
Section 3 of this Agreement; and (ii) Executive’s execution, delivery and
non-revocation of a valid and enforceable general release of claims (the
“Release”) in form and substance satisfactory to IEC, which must be delivered to
IEC within ten (10) business days after termination.  In the event that
Executive breaches any of the covenants set forth in Section 3 of this
Agreement, Executive will immediately return to IEC any portion of the salary
continuation payments that have been paid to Executive pursuant to this
Section.  Subject to Section 2.4, the salary continuation payments will commence
to be paid to Executive as soon as practicable following the effectiveness of
the Release.


2.4           Section 409A Specified Employee  If Executive is a “specified
employee” for purposes of Section 409A of the United States Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder, to the
extent required to comply with Section 409A of the Code, any salary continuation
payments required to be made pursuant to Section 2.1 which are subject to
Section 409A of the Code shall not commence until one day after the day which is
six (6) months from the date of termination, with the first payment equaling six
(6) months of salary continuation.


2.5           Definitions  For purposes of this Agreement, the following terms
shall have the following meanings:

 
- 2 -

--------------------------------------------------------------------------------

 


2.5.1         “Cause” shall mean any of the following: Executive’s (i)
substantial and material failure, or refusal to perform his assigned duties
which is not cured within ten (10) days of Executive receiving written notice of
such failure, provided that that a failure to meet the business plan of IEC
alone, or good faith errors in judgment made by the Executive shall not
constitute grounds for termination of the Executive for Cause; (ii) willful
misconduct or gross negligence in the performance of his employment duties;
(iii) continuing failure or refusal to observe material policies generally
applicable to officers or employees of IEC unless such failure is capable of
being cured and is cured within ten (10) days of Executive receiving written
notice of such failure; (iv) failure to cooperate with any internal
investigation of IEC; (v) commission of any act of fraud, theft, embezzlement or
financial dishonesty with respect to IEC; (vi)  conviction of any felony, or an
indictment for a crime which is of such impropriety or magnitude that it
substantially adversely affects the business or  the reputation of IEC; (vii)
material violation of the provisions of this Agreement unless such violation is
capable of being cured and is cured within ten (10) days of Executive receiving
written notice of such violation; or (viii) refusal to follow any legal and
proper directive of the Chief Executive Officer or President which is not cured
within ten (10) days of Executive receiving written notice.


2.5.2         “Change in Control” shall mean (a) the date of the acquisition by
any “person” (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), excluding
IEC  or any of its subsidiaries, of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of 25% or more of  the combined voting power
of IEC’s then outstanding voting securities (the “Voting Securities”); or (b)
the date the individuals who constitute the board as of the effective date of
this Agreement (the “Incumbent Board”) cease for any reason to constitute at
least two-thirds of the members of the board, provided that any person becoming
a director subsequent to the effective date of this Agreement whose election, or
nomination for election by IEC’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than any individual whose nomination for election to the board was not endorsed
by IEC’s management prior to, or at the time of, such individual’s initial
nomination for election ) shall be, for the purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or (c)
the date of consummation of a merger, consolidation, recapitalization,
reorganization, sale or disposition of all or a substantial portion of IEC’s
assets or the issuance of shares of stock of IEC in connection with the
acquisition of the stock or assets of another entity; provided, however, that a
Change in Control shall not occur under this clause (c) if consummation of the
transaction would result in at least 51% of the total voting power represented
by the Voting Securities of IEC (or, if not IEC, the entity that succeeds to all
or substantially all of IEC’s business) outstanding immediately after such
transaction being beneficially owned (within the meaning of Rule 13d-3
promulgated pursuant to the Exchange Act) by at least 51% of the holders of
outstanding Voting Securities of IEC immediately prior to the transaction, with
the voting power of each such continuing holder relative to other such
continuing holders not substantially altered in the transaction; or (d) the date
IEC files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report of item therein) that a
change in control of IEC has or may have occurred, or will or may occur in the
future, pursuant to any then existing contract or transaction.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 25% of
Voting Securities as a result of the acquisition of Voting Securities by IEC
which reduces the number of Voting Securities outstanding; provided that if
after such acquisition by IEC such person becomes the beneficial owner of
additional Voting Securities that increases the percentage of outstanding Voting
Securities beneficially owned by such person, a Change in Control shall then
occur.

 
- 3 -

--------------------------------------------------------------------------------

 
 
2.5.3         “Good Reason” shall mean the occurrence of any of the following
events within the two-year period following a Change in Control without the
Executive’s express written consent:  (i) a material and adverse change in
Executive’s position, authority, duties or responsibilities; (ii) a reduction in
Executive’s base salary; (iii) a failure to provide Executive with a package of
fringe benefits that, though one or more elements may vary from those in effect
immediately prior thereto, is substantially comparable to such fringe benefits;
or (iv) a relocation of Executive’s principal place of employment by more than
fifty (50) miles.


2.5.4         “Disability” shall mean Executive is entitled to receive long-term
disability benefits under the long-term disability plan of IEC in which
Executive participates, or, if there is no such plan, Executive’s inability, due
to physical or mental ill health, to perform the essential functions of
Executive’s job, with or without a reasonable accommodation, for 180 days during
any 365-day period, irrespective of whether such days are consecutive.


3.           Restrictive Covenants
 
The parties acknowledge that references to IEC in this Section 3 shall be deemed
to be references to IEC and its affiliates and subsidiaries.


3.1           Unauthorized Disclosure Executive agrees and understands that in
his capacity as an executive officer of IEC, Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of IEC, including, without limitation, technical information,
intellectual property, business and marketing plans, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of IEC
and other forms of information considered by IEC to be confidential or in the
nature of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”).  Executive agrees that at all times during Executive’s employment
with IEC and thereafter, (i) Executive shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each a “Person”) other than in connection with
Executive’s employment with IEC without IEC’s prior written consent and shall
not use or attempt to use any such information in any manner other than in
connection with his employment with IEC, unless required by law to disclose such
information, in which case Executive shall provide IEC with written notice of
such requirement as far in advance of such anticipated disclosure as possible;
(ii) Executive shall not delete, encrypt, password, protect or retain electronic
files containing Confidential Information, or IEC materials (including emails
and attachments) and (iii) Executive shall not take any other action that
impairs, restricts, limits or impedes IEC’s ability to have full access and to
use its Confidential Information.  This confidentiality covenant has no
temporal, geographical or territorial restriction.  Upon termination of
Executive’s employment with IEC, Executive shall promptly supply to IEC all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to Executive during Executive’s
employment with IEC, and any copies thereof in his (or capable of being reduced
to his) possession.  At the end of Executive’s employment, Executive also agrees
not to make IEC materials and data difficult to access.  Specifically, Executive
agrees (i) not to delete or alter any IEC documents, or destroy or throw away
materials; (ii) not to password protect or encrypt or reformat IEC documents;
(iii) not to download IEC information or forward electronic files from the IEC
computer systems to any other location; (iv) not access the IEC computer system,
email system or voicemail system, including by remote access; and (v) not to
solicit the assistance of any IEC employee or contractor to assist Executive in
connection with such actions.

 
- 4 -

--------------------------------------------------------------------------------

 


3.2           Non-Competition  By and in consideration of IEC’s entering into
this Agreement and in further consideration of (i) Executive’s promotion to
Executive Vice President of Operations of IEC; (ii) Executive’s award of
restricted shares; (iii) IEC’s agreement to pay salary continuation as set forth
in Section 2; and (iv) Executive’s exposure to the Confidential Information of
IEC, Executive agrees that he shall not, during his continuation of employment
with IEC and for a period of eighteen (18) months thereafter (the “Restriction
Period”), directly or indirectly, perform similar employment functions for or on
behalf of  any Restricted Enterprise (as defined below); provided that in no
event shall ownership of one percent (1%) or less of the outstanding securities
of any class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended, standing alone, be prohibited by this Section
3.2, so long as Executive does not have, or exercise, any rights to manage or
operate the business of such issuer other than rights as a stockholder
thereof.  For purposes of this paragraph, “Restricted Enterprise” shall mean any
Person that is actively engaged in any geographic area in any business which is
either (i) in competition with the business of IEC; or (ii) proposed to be
conducted by IEC in IEC’s business plan as in effect at that time.  During the
Restriction Period, upon request of IEC, Executive shall notify IEC of
Executive’s then current employment status.  Notwithstanding the foregoing, that
it shall not be a violation of this Agreement for Executive to serve on the
boards of directors of other companies which do not compete with IEC, with the
Board’s prior written consent, which shall not be unreasonably withheld.


3.3           Non-Solicitation of Employees  Executive acknowledges that the
relationship between IEC and its employees are valuable assets of IEC.  During
Executive’s employment and during the Restriction Period, Executive agrees that
Executive will not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within twelve (12) months prior to the date of such solicitation was, an
employee of IEC.


3.4           Non-Solicitation of IEC Customers   Executive acknowledges that
the relationship between IEC and its customers are valuable assets of IEC and
that IEC has a legitimate interest in protecting the customer base it has
created and maintained at its financial expense.  During Executive’s employment,
and during the Restriction Period (other than in connection with carrying out
his responsibilities for IEC), Executive agrees that he will not directly or
indirectly contact, induce or solicit (or assist any Person to contact, induce
or solicit) any customer or client of IEC (or prospective customer or client of
IEC with whom IEC is negotiating or preparing a proposal for products or
services) to terminate its business relationship or otherwise cease doing
business in whole or in part with IEC, or directly or indirectly interfere with
(or assist any Person to interfere with) any material relationship between IEC
and any of its or their customers or clients so as to cause harm to IEC.


3.5           Extension of Restriction Period    Executive acknowledges and
agrees that the Restriction Period shall be tolled for any period during which
Executive is in breach of any of Sections 3.2, 3.3 or 3.4 hereof.

 
- 5 -

--------------------------------------------------------------------------------

 


3.6           Proprietary Rights  Executive shall disclose promptly to IEC any
and all inventions, discoveries, and improvements (whether or not patentable or
registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during Executive’s
employment with IEC and related to the business or activities of IEC (the
“Developments”).  Except to the extent any rights in any Developments constitute
a work made for hire under the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that
are owned ab initio by IEC, Executive assigns all of his right, title and
interest in all Developments (including all intellectual property rights
therein) to IEC or its nominee without further compensation, including all
rights or benefits therefor, including without limitation the right to sue and
recover for past and future infringement.  Executive acknowledges that any
rights in any Developments constituting a work made for hire under the U.S.
Copyright Act, 17 U.S.C § 101 et seq. are owned upon creation by IEC as
Executive’s employer.  Whenever requested to do so by IEC, Executive shall
execute any and all applications, assignments or other instruments which IEC
shall deem necessary to apply for and obtain trademarks, patents or copyrights
of the United States or any foreign country or otherwise protect the interests
of IEC therein.  These obligations shall continue beyond the end of Executive’s
employment with IEC with respect to inventions, discoveries, improvements or
copyrightable works initiated, conceived or made by Executive while employed by
IEC, and shall be binding upon Executive’s employers, assigns, executors,
administrators and other legal representatives.  In connection with his
execution of this Agreement, Executive has informed IEC in writing of any
interest in any inventions or intellectual property rights that he holds as of
the date hereof as set forth on Exhibit A hereto (the “Existing
Inventions”).  Notwithstanding anything to the contrary herein, the Developments
shall not include any Existing Inventions.  If IEC is unable for any reason,
after reasonable effort, to obtain Executive’s signature on any document needed
in connection with the actions described in this Section 3.6, Executive hereby
irrevocably designates and appoints IEC and its duly authorized officers and
agents as Executive’s agent and attorney in fact to act for and on Executive’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section 3.6 with the
same legal force and effect as if executed by Executive.


3.7           Remedies Executive agrees that any breach of the terms of this
Section 3 would result in irreparable injury and damage to IEC for which IEC
would have no adequate remedy at law; Executive therefore also agrees that in
the event of said breach or any threat of breach, IEC shall be entitled to an
immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by Executive and/or any and all
Persons acting for and/or with Executive, without having to prove damages, in
addition to any other remedies to which IEC may be entitled at law or in equity,
including, without limitation, the obligation of Executive to return any salary
continuation payments made by IEC to IEC.  The terms of this paragraph shall not
prevent IEC from pursuing any other available remedies for any breach or
threatened breach hereof, including, without limitation, the recovery of damages
from Executive.  Executive and IEC further agree that the provisions of the
covenants contained in this Section 3 are reasonable and necessary to protect
the business of IEC because of Executive’s access to Confidential Information
and his material participation in the operation of such business.


3.8           Litigation Support  Executive agrees to make himself reasonably
available in the event IEC needs him to participate in any litigation involving
IEC.  Executive shall be entitled to full reimbursement of all reasonable
expenses incurred during such litigation support, upon presentation of
appropriate documentation to IEC in accordance with IEC’s standard reimbursement
policies and procedures.

 
- 6 -

--------------------------------------------------------------------------------

 


4.           Miscellaneous


4.1          Amendments and Waivers This Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by written agreement signed by the parties hereto; provided that, the
observance of any provision of this Agreement may be waived in writing by the
party that will lose the benefit of such provision as a result of such
waiver.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver.  Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.


4.2           Notices   Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Agreement shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service; (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier; or (iv)
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:



  
If to IEC:
IEC Electronics Corp.

105 North Street
Newark, New York 14513
 

   
ATTENTION:
W. Barry Gilbert, Chairman of the Board and CEO

 

  
If to Executive:
to his home address as set forth in IEC's personnel records.



All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Either party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.


4.3         Governing Law This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of New York, without giving effect to the
conflicts of law principles thereof.
 
4.4           Severability Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 3 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction.

 
- 7 -

--------------------------------------------------------------------------------

 

4.5           Entire Agreement  This Agreement constitutes the entire agreement
between the parties hereto, and supersedes all prior representations, agreements
and understandings (including any prior course of dealings), both written and
oral, between the parties hereto with respect to the subject matter hereof.
 
4.6           Counterparts This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
 
4.7           Binding Effect  This Agreement shall inure to the benefit of, and
be binding on, the successors of each of the parties, including, without
limitation, Executive’s heirs and the personal representatives of Executive’s
estate and any successor to all or substantially all of the business and/or
assets of IEC.
 
4.8           Section 4.09A Compliance This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact IEC, IEC agrees to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply with such
requirements and without resulting in any diminution in the value of payment or
benefits to Executive.
 
4.9           Advice of Counsel Executive acknowledges that Executive has had
the opportunity to fully review this Agreement, and if Executive so chooses, to
consult with counsel, and is fully aware of Executive’s rights and obligations
under this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
IEC ELECTRONICS CORP.
       
By:
/s/ W. Barry Gilbert
 
Name: 
W. Barry Gilbert
 
Title:
Chairman of the Board and
   
Chief Executive Officer
         
/s/ Donald S. Doody
   
Donald S. Doody

 
 
- 8 -

--------------------------------------------------------------------------------

 

Exhibit A


Existing Inventions


None
 
- 9 -

--------------------------------------------------------------------------------

